DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/09/2022 and 03/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim(s) 2-6, 8-28 and 51-54 is/are allowed.
Regarding claim 8, the prior art of record (Booth et al., US-20160110535-A1 (hereinafter “Booth ‘535”) in view of CHAO, US-20090177823-A1 (hereinafter “CHAO ‘823”)) does not disclose “the logic circuitry package to set the second address to a temporary address in response to a second command sent to the initial second address, the second command including the temporary address” in the recited context. Rather, Booth ‘535 teaches that an authentication circuit located on the user-replaceable component such as a toner bottle is assigned a new address based on a predetermined threshold associated with voltages, however the change of the address is not based on according to a time period but on the predetermined voltage threshold. To this, CHAO ‘823 suggests assigning a time window and an address to each slave device, but there are no teachings including setting the second address to a temporary address.
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 51, features corresponding to those of claim 8 in the respective context(s).
the interface pads provided at an inner side of one of the two sides facing a cut-out for a data interconnect to be inserted, the interface pads extending along a height direction near a top and a front of the print cartridge, and the interface pads including a data pad, the data pad being a bottom-most of the interface pads, and wherein the liquid and an air interface of the print cartridge, is provided at the front on a same vertical reference axis parallel to the height direction, wherein the vertical axis is parallel to and distanced from an axis that intersects the interface pads”. Rather, Booth ‘535 teaches that a printer module network has a system ASIC coupled to a plurality of modules via an I2C bus, where the modules are located on a user-replaceable component such as a toner bottle, including a power connection, a clock connection and conductive pads, however there are no specific teachings in regard to the shapes and dimension of the pads. To this, CHAO ‘823 discloses a system of setting addresses including a master device and a plurality of slave devices but not interface pads associated with printing apparatus.
Dependent claims 2-6, 9-25, 27-28 and 52-54 are allowed in view of their respective dependence from claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494